Citation Nr: 0302033	
Decision Date: 02/03/03    Archive Date: 02/19/03

DOCKET NO.  02-03 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to burial benefits, to include plot allowance and 
transportation expenses.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel



INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1971.  He died in October 2000.  The appellant is the 
veteran's widow.

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2001 decision letter of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.

The Board notes that, in the March 2002 VA form 9 (Appeal to 
Board of Veterans' Appeals), the appellant requested a 
hearing before a hearing officer, and thus, the hearing was 
scheduled for May 8, 2002.  However, the record contains a 
May 6, 2002 VA form 21-4138 (Statement in Support of Claim) 
which indicates the appellant desired to cancel the scheduled 
hearing.  As the record does not contain further indication 
that the appellant or her representative have requested that 
the hearing be rescheduled, the Board deems the March 2002 
request for a hearing withdrawn.  See 38 C.F.R. § 20.700-
20.704 (2002).


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the appellant by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issue 
addressed in this decision.

2.  At the time of his death in October 2000, the veteran was 
not in receipt of non-service connected pension benefits or 
service connected disability benefits; he had not submitted 
an original or reopened claim for compensation or pension 
benefits which was pending at the time of his death; and/or 
although he served during a period of war, he was not 
discharged or released from active service for a disability 
incurred or aggravated in the line of duty, and his body is 
not being held by a State (or a political subdivision of a 
State).

3.  At the time of his death in October 2000, the veteran was 
not hospitalized by VA (either VA or private facility), or in 
transit thereto or from for the purpose of examination, 
treatment or care.

4.  The veteran was buried in a national cemetery, and he did 
not die as the result of a service-connected disability or 
was in receipt of disability compensation at the time of his 
death. 


CONCLUSION OF LAW

The criteria for entitlement to burial benefits, to include 
plot allowance and transportation expenses, have not been 
met.  38 U.S.C.A. §§ 2302, 2303, 2304, 2307, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.1600, 3.1604, 3.1605 
(2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that there has been 
a significant change in the law during the pendency of this 
appeal with the enactment of the "Veterans Claims Assistance 
Act of 2000" (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2002).  This law 
redefines the obligations of VA with respect to the duty to 
assist, and also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VA has issued 
regulations implementing the VCAA.  66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326).

The Board finds that the record reflects the appellant has 
been informed of the requirements for establishing 
entitlement to burial benefits, to include plot allowance and 
transportation expenses. The February 2002 statement of the 
case provided the appellant with adequate notice of what the 
law requires to award entitlement to burial benefits, to 
include plot allowance and transportation expenses.  In a 
February 2002 RO letter, the appellant was further provided 
adequate notice that VA would help her secure evidence in 
support of her claim if she identified that evidence.  As 
well, the February 2002 statement of the case and RO letter 
provided notice to the appellant of what the evidence of 
record revealed, and of what the remaining evidence showed, 
including any evidence identified by the appellant.

Finally, the above noted documents notified the appellant as 
to the reasons why the RO concluded that the evidence of 
record was insufficient to award burial benefits, to include 
plot allowance and transportation expenses, as well as 
notified her that she could submit additional evidence in 
support of her claim.  Thus, the appellant has been provided 
with notice of what VA was doing to develop the claim at that 
time, notice of what she could do to further support her 
claim, and notice of how her claim remained deficient.  
Because no additional evidence has been identified by the 
appellant as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the appellant of what evidence would be secured by VA 
and what evidence would be secured by the appellant is 
harmless. See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board will now turn to the merits of the 
appellant's claim.

If a veteran dies as a result of a service connected 
disability or disabilities, an amount may be paid toward the 
veteran's funeral and burial expenses including the cost of 
transporting the body to the place of burial.  38 U.S.C.A. § 
2307 (West Supp. 2002); 38 C.F.R. §§ 3.1600(a), 3.1601-3.1610 
(2002).  In this case, the veteran died in October 2000.  At 
the time of his death, service connection was not in effect 
for any disorder, and the appellant does not contend that the 
veteran's death was due to service.

If a veteran's death is not service-connected, an amount may 
be paid toward the veteran's funeral and burial expenses 
including the cost of transporting the body to the place of 
burial.  38 U.S.C.A. § 2302; 38 C.F.R. § 3.1600(b).  If the 
veteran's death is not service-connected, entitlement to 
payment of burial expenses may be established if: 1) at the 
time of death the veteran was in receipt of pension or 
compensation; or 2) the veteran had an original or reopened 
compensation or pension claim pending at the time of death 
and there is sufficient evidence of record on the date of the 
veteran's death to have supported an award of compensation or 
pension effective prior to the date of the veteran's death; 
or 3) the deceased was a veteran of any war or was discharged 
or released from active service for a disability incurred or 
aggravated in line of duty, and the body of the deceased is 
being held by a State (or a political subdivision of a 
State), and the Secretary determines, (i) that there is no 
next of kin or other person claiming the body of the deceased 
veteran, and (ii) that there are not available sufficient 
resources in the veteran's estate to cover burial and funeral 
expenses.  38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b).

In this respect, the veteran's service records do not contain 
any evidence that he was discharged due to any disability 
incurred in service, and the appellant does not contend that 
such was the case.  As noted previously, at the time of his 
death service connection was not in effect for any disorder.  
The veteran's death certificate and a May 2002 rating 
decision indicate that the veteran died of chronic 
obstructive pulmonary disease and arterial hypertension, and 
the May 2002 rating decision also finds that the veteran's 
cause of death was not related to his active service or to a 
condition incurred in or aggravated during service.  As such, 
burial benefits under 38 C.F.R. § 3.1600(a) are not 
warranted. 

Additionally, although an August 1999 rating decision 
indicates that the veteran was awarded nonservice connected 
pension benefits effective July 1998, such benefits were 
terminated in September 2000 (prior to the veteran's death), 
effective November 1999, per July 2000 and September 2000 RO 
letters.  Such benefits were terminated due to the veteran's 
excessive income due to his receipt of Social Security 
Administration benefits.  As well, the evidence of record 
does not indicate that prior to his death the veteran 
submitted an original or reopened claim for compensation or 
pension benefits which was pending at the time of his death.  
Lastly, the evidence does not show that the veteran's body is 
being held by a State (or a political subdivision of a 
State).  The appellant claimed his body and has apparently 
paid the burial and funeral expenses.  Therefore, entitlement 
to burial benefits under 38 C.F.R. § 3.1600(b) is also not 
warranted.

In the alternative, the Board notes that burial benefits are 
also payable if a veteran dies from nonservice connected 
causes while properly hospitalized by VA.  38 U.S.C.A. § 
2303(a); 38 C.F.R. § 3.1600(c).  For burial allowance 
purposes, the term "hospitalized by VA" means authorized 
admission to a VA facility for hospital, nursing home, or 
domiciliary care; authorized admission (transfer) to a non-VA 
facility for hospital care under the authority of 38 U.S.C. § 
1703 (West 1991 & Supp. 2002) (pertaining to non-VA 
facilities which have contracted with VA to furnish hospital 
care or medical services); authorized admission (transfer) to 
a nursing home for nursing home care at the expense of the 
United States; or authorized admission (transfer) to a State 
nursing home for nursing home care with respect to which 
payment is authorized under law.  38 U.S.C. § 2303(a)(2); 38 
C.F.R. § 3.1600(c).  The term "VA facility" means facilities 
over which VA has direct jurisdiction; government facilities 
for which VA contracts; and public or private facilities at 
which VA provides recreational activities for patients. 38 
U.S.C.A. § 1701(3) (West 1991).  When a veteran while 
traveling under proper prior authorization and at VA expense 
to or from a specified place for the purpose of examination, 
treatment, or care dies enroute, burial, funeral, plot, 
interment, and transportation expenses will be allowed as 
though death occurred while properly hospitalized by VA.  38 
C.F.R. § 3.1605 (2002).

In this respect, the evidence of record does not show, and 
the appellant does not contend, that at the time of the 
veteran's death he was admitted to a VA facility for 
hospital, nursing home or domiciliary care under 38 U.S.C.A. 
§§ 1710 or 1711, nor had he been admitted, or transferred, to 
a non-VA facility for hospital care under 38 U.S.C.A. § 1703.  
As such, entitlement to burial benefits under 38 C.F.R. 
§ 3.1600(c) is not applicable.

Similarly, the appellant is not entitled to a plot or 
interment allowance.  When a veteran dies from nonservice-
connected causes, entitlement to a plot or interment 
allowance is subject to (1) the deceased veteran being 
eligible for the burial allowance under 38 C.F.R. § 3.1600(b) 
or (c); or (2) the veteran served during a period of war and 
all of the conditions set forth in 38 C.F.R. § 
3.1604(d)(1)(ii)-(v) (relating to burial in a state veterans' 
cemetery) are met; or (3) the veteran was discharged from the 
active service for a disability incurred or aggravated in 
line of duty (or at time of discharge has such a disability, 
shown by official service records, which in medical judgment 
would have justified a discharge for disability, 
notwithstanding that the Department of Veterans Affairs has 
determined in connection with a claim for monetary benefits 
that the disability was not incurred in line of duty); and 
(4) The veteran is not buried in a national cemetery or other 
cemetery under the jurisdiction of the United States. See 38 
U.S.C.A. § 2303; 38 C.F.R. § 3.1600(f).

The conditions set forth in 38 C.F.R. § 3.1604(d)(1)(ii)-(v) 
require 1) that the veteran be buried in a cemetery which is 
used solely for persons eligible for burial at a national 
cemetery, 2) the cemetery where the veteran is buried is 
owned by the State, and 3) no charge is made by the State for 
the cost of the plot or interment.

Entitlement to a plot or interment allowance must be denied 
in this case.  The veteran is not eligible for a non-service 
connected death burial allowance under 38 C.F.R. § 3.1600(b) 
or (c), as previously discussed.  Although he served during a 
period of war, he has not met all the provisions of 38 C.F.R. 
§ 3.1604(d)(1)(ii)-(v) as he was not buried in a State owned 
cemetery.  He was not discharged from the active military, 
naval, or air service for a disability incurred or aggravated 
in line of duty.  And, the appellant reports the veteran was 
buried in a national cemetery or a cemetery owned by the 
Federal government ( See November 2000 VA form 21-530 
(Application for Burial Benefits), questions 10 to 14).  As 
such, entitlement to a plot or interment allowance under 38 
C.F.R. § 3.1600(f) is not warranted.

Lastly, transportation expenses for burial in a national 
cemetery is granted when the veteran dies as the result of a 
service-connected disability, or at the time of his/her death 
was in receipt of disability compensation.  38 C.F.R. § 
3.1600(g).  However, as the veteran did not die as the result 
of a service-connected disability or at the time of his death 
was in receipt of disability compensation, transportation 
expenses under 38 C.F.R. § 3.1600(g) are not applicable.

The evidence of record does not satisfy the threshold legal 
eligibility requirements for the burial benefits sought in 
this appeal.  As the disposition of this claim is based on 
the law, and not on the facts of the case, the claim must be 
denied based on a lack of entitlement under the law.  Sabonis 
v. Brown, 6 Vet. App. 426 (1994).  The appeal is without 
legal merit, and the appellant's claim is denied.




ORDER

Burial benefits, to include plot allowance and transportation 
expenses, is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

